Filed 5/16/14 Margolis v. Tran CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


                                                                     H038739
JOEL JEREMY MARGOLIS                                                (Santa Clara County
                                                                     Super. Ct. No. 1-10-CV180214)
,       Cross-complainant and Respondent,
                                                                    ORDER MODIFYING OPINION AND
        v.                                                          DENYING REHEARING

MONG YEN TRAN,                                                      [NO CHANGE IN JUDGMENT]

        Cross-defendant and Appellant.


THE COURT:

      It is ordered that the opinion filed herein on April 25, 2014, be modified as
follows:

1.     In the second full paragraph on page 13, the third sentence, beginning with
“Nothing in Tran’s or anyone else’s account,” and its accompanying citation are modified
to read as follows:

         We see nothing in Tran’s or anyone else’s account of her comments that can be
         taken as “consumer protection warnings about potential pitfalls in seeking
         mortgage modifications.” (Compare Gilbert, supra, 147 Cal.App.4th at pp. 19-20
         [Web site created to “ ‘share my experience with plastic surgery’ ” and “ ‘inform
         and educate’ ” contained links to additional pages of information such as “ ‘Before
         and After Photos,’ ” “ ‘Selecting a Doctor,’ ” and “ ‘Red Flags’ ”].)

         This modification does not affect the judgment.

         The petition for rehearing is denied.
______________________   _________________________________
Date                     Mihara, J.



                         __________________________________
                         Elia, Acting P. J.



                         ___________________________________
                         Grover, J.




                           2
Filed 4/25/14 Margolis v. Tran CA6 (unmodified version)
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


JOEL JEREMY MARGOLIS,                                                H038739
                                                                    (Santa Clara County
         Cross-complainant and Respondent,                           Super. Ct. No. 1-10-CV180214)

         v.

MONG YEN TRAN,

         Cross-defendant and Appellant.



         Appellant Mong Yen Tran appeals from the trial court’s denial of her special
motion to strike respondent Joel Jeremy Margolis’s cross-complaint for slander per se
and intentional interference with economic relations. (Code Civ. Proc., § 425.16.)1 She
contends that the trial court erred in denying the motion because (1) her statements were
made in a public forum in connection with a public issue or an issue of public interest and
(2) Margolis failed to establish a probability of success on the merits. We affirm.


                                                   I. Background
         Tran lived with her daughter Ngoc Giau Nguyen in San Jose. Nguyen defaulted
on her mortgage payments in late 2008 or early 2009. She retained Margolis to help her

1
      Subsequent statutory references are to the Code of Civil Procedure unless
otherwise noted.
apply for a loan modification. The lender refused to modify the loan, and Nguyen lost
her house to foreclosure. In August 2010, she sued Margolis for professional negligence,
breach of fiduciary duty, unfair business practices, and intentional misrepresentation.
Nguyen’s complaint alleged that Margolis “fail[ed] to do anything about the loan
modification or pending foreclosure,” “allow[ed] a non-attorney to render legal advice”
to her, “never performed any legal service whatsoever and completely failed to
communicate with his client.”
       Margolis cross-complained against Nguyen and Does 1-100 for slander per se and
intentional interference with economic relations. He alleged that cross-defendants made
false statements about him during a call-in Vietnamese language radio broadcast about
real estate topics in August 2009. Specifically, Margolis alleged that cross-defendants
stated that he “caused [Nguyen] to lose her house; . . . did nothing to help [Nguyen] on
her case; . . . never communicated with his clients; . . . [and] kept [Nguyen’s] money after
failing to work on her case.” Margolis alleged that several of his clients came to his
office “immediately” after the broadcast to express concern about the statements they
heard on the radio. “Multiple prospective clients and current clients either dropped
[Margolis’s] services or decided not to retain [his] services as a result of the radio
broadcast.”
       In September 2011, Margolis moved for summary judgment on Nguyen’s
complaint. The grounds for the motion were that her causes of action for professional
negligence, breach of fiduciary duty, and unfair business practices were time-barred and
that her cause of action for intentional misrepresentation had no merit because she could
not establish one or more required elements.
       In February 2012, Margolis filed a second amended cross-complaint that
substituted Tran for the fictitiously named Doe 1. The amended cross-complaint alleged
that Nguyen and Tran stated during the radio broadcast that Margolis “caused [Nguyen]


                                               2
to lose her house; . . . did nothing to help [Nguyen] on her case; . . . never communicated
with his clients; . . . [and] kept [Nguyen’s] money after failing to work on her case.”
       In March 2012, the trial court granted summary judgment for Margolis on
Nguyen’s complaint. The court entered judgment in his favor.
       Tran responded to Margolis’s cross-complaint with a special motion to strike
(§ 425.16).2 She argued that her statements were protected under section 425.16,
subdivision (e)(3) “because they were . . . made in a public forum, namely a public radio
program, concerning a matter of public interest, namely informing consumers that
retention of an attorney does not guarantee that a loan modification request will be
granted, and of the problems and uncertainty of the loan modification process.”
Alternatively, Tran asserted that her statements were protected under section 425.16,
subdivision (e)(4) because they were “matters of public interests, specifically, the results
of her hiring an attorney to process a loan modification request.” She also argued that
there was no probability that Margolis would prevail on his cross-complaint. She
submitted her own declaration and declarations from the broadcast’s three cohosts in
support of her motion. She also asked the court to take judicial notice of certain
pleadings filed in the action and of a stipulation and order filed in the State Bar Court.
       Tran admitted calling in to the radio program, which she said “covered matters
related to real estate and the loan modification process.” She “unequivocally” denied
making “any of the statements alleged in the Second Amended Cross-Complaint.” She
declared, “I said I had sought the help of an attorney for a loan modification, and that the
attorney’s office had represented that the attorney could help me with the loan
modification. I stated on the program that even after they failed to obtain the loan
modification for us, the law office continued to tell me not to worry and that they can still

2
        Section 425.16 motions are also referred to as anti-SLAPP motions. “SLAPP is an
acronym for ‘strategic lawsuit against public participation.’ ” (Simpson Strong-Tie Co.,
Inc. v. Gore (2010) 49 Cal. 4th 12, 16, fn. 1.)

                                              3
help me keep my house. The law office continued to make these promises even though I
constantly advised them I had received default and foreclosure notices from the bank and
we were in the process of being evicted. Despite their repeated assurances, we still ended
up with our house being foreclosed.” Tran said she did not identify herself during her
“brief” call. She also declared that she “never identified [Margolis] as the attorney nor
identified his law office . . . .” She asserted that Margolis’s wife and office manager
Tuyet Margolis3 “confronted” her about her statements a few days after the radio
broadcast. Tran said Tuyet told her that the person who prepared Nguyen’s loan
modification application heard the broadcast and told Tuyet about it. Tran said she
informed Tuyet “that I spoke the truth about what had happened to our loan
modification . . . .”
       Each of the broadcast’s three cohosts declared that the program discussed “real
estate matters, including loan modifications.” Each remembered a female caller who
stated “in essence” that she “hired an attorney to help her process a loan modification
request with the bank, but . . . the request was denied and her home was foreclosed.”
Each learned after the show that the caller was Tran. Each said that Tran “did not
identify by name the attorney or the law office.” Each explained that the program had a
“general policy” of not allowing any caller to disclose the name of any attorney or
business that the caller is or was involved with.
       Margolis argued in opposition to Tran’s motion that her statements were not
protected by the anti-SLAPP law because “a private attorney’s conduct with a client’s
private case is not a matter of public issue.” He supported his opposition with
declarations from a client and from Tuyet. He asked the court to take judicial notice of




3
      Because Margolis and his wife share a surname, we refer to Tuyet by her given
name, not out of disrespect but for convenience and clarity.

                                              4
pleadings and documents filed in the action, including the order granting summary
judgment in his favor.
       Margolis’s client Hoang Mai declared that he listened to a Vietnamese radio
program called Selection Realty in the summer of 2009. Mai heard a call-in guest on the
program “discuss . . . a law office in Milpitas that had a ‘short Vietnamese woman’ with a
‘white American’ lawyer.” Mai “immediately knew that the call-in-guest was referring
to [Margolis] and his office manager as his office is the only office in Milpitas, or in the
surrounding areas, that fits the call-in-guest’s description.” The caller “said that the Law
Office had caused the call-in-guest to lose her house.” The caller also “said that the
‘short Vietnamese woman’ did nothing for the call-in-guest’s file.” Mai declared that he
went to Margolis’s office “immediately” after hearing the caller’s remarks “because I
knew the speaker was referring to that office.”
       Tuyet declared that Mai came to the firm’s office and told her what he heard on
the radio broadcast. Specifically, Mai reported “that he had heard a woman on the
program say that our office had caused her to lose her house and that our office did no
work on her file.” Tuyet stated that “[a]s a result of the slanderous statements on the
radio, we lost current and prospective clients and had to expend time and money to assure
our current clients that the statements were untrue.” She denied discussing the
“slanderous statements . . . or any appearance made by [Tran] on any radio station” with
either Tran or Nguyen.
       Tuyet also declared that neither she “nor anyone else in our office” told Nguyen or
Tran “that they could keep their property following [the] foreclosure sale.” She
explained that she offered to return Nguyen’s $3,000 retainer to Tran “shortly” after
Nguyen’s loan modification was denied but “[a]t that time, [Tran] refused to accept the
money.”
       The trial court granted the parties’ requests for judicial notice. The court denied
Tran’s motion. The court found that Tran’s statements did not involve a topic of
                                              5
widespread public interest. It explained that Tran had failed to provide the court “with
any context in which to evaluate the public’s potential interest in hearing about her issues
with Margolis over a loan modification.” “[She] could have at least demonstrated the
extent of the public’s interest in this story prior to or at the time she made the statement”
but she did not do so. Nor did she “attempt to argue that her failed loan modification
sparked some sort of public debate on loan modifications.” The court stated that “[i]f
anything, it seems the public interest [in] this story was fueled simply by Tran’s radio
broadcast, but ‘[a] person cannot turn otherwise private information into a matter of
public interest simply by communicating it to a large number of people.’ ([Rivero v.
American Federation of State, County and Municipal Employees, AFL-CIO (2003) 105
Cal. App. 4th 913, 926 (Rivero)].) Also, ‘the focus of the speaker’s conduct should be the
public interest rather than a mere effort “to gather ammunition for another round of
[private] controversy . . . .” [Citation.]’ (Weinberg v. Feisel (2003) 110 Cal. App. 4th
1122, 1132-1133 [(Weinberg)].)” The court found it “difficult to conceive of Tran’s
statement on the radio as an attempt to protect or alert the public or otherwise contribute
to a public debate; it seems she simply was commenting on the details of a private dispute
and trying to publicly cast Margolis in a bad light.” “It was Tran’s initial burden to make
a prima facie showing that her statements arose from protected activity.” Since she failed
to satisfy that burden, the burden never shifted to Margolis to establish a probability that
he would prevail on his claims. The court denied Tran’s request for attorney’s fees. Tran
filed a timely notice of appeal.


                                       II. Discussion
       Tran argues that the trial court erred in denying her anti-SLAPP motion because
her statements during the radio broadcast were “protected under both [section 425.16]
subdivision (e)(3) (statements made in a public forum in connection with a public


                                              6
interest) and subdivision (e)(4) (statements in connection with a public issue or an issue
of public interest.)” We disagree.
       “A cause of action against a person arising from any act of that person in
furtherance of the person’s right of petition or free speech under the United States
Constitution or the California Constitution in connection with a public issue shall be
subject to a special motion to strike, unless the court determines that the [cross-
complainant] has established that there is a probability that the [cross-complainant] will
prevail on the claim.” (§ 425.16, subd. (b)(1).) “In making its determination, the court
shall consider the pleadings, and supporting and opposing affidavits stating the facts on
which the liability or the defense is based.” (§ 425.16, subd. (b)(2).)
       “ ‘Section 425.16 posits . . . a two-part process for determining whether an action
is a SLAPP. First, the court decides whether the [cross-defendant] has made a threshold
showing that the challenged cause of action is one arising from protected activity. . . . If
the court finds that such a showing has been made, it must then determine whether the
[cross-complainant] has demonstrated a probability of prevailing on the claim.’
[Citation.] ‘Only a cause of action that satisfies both prongs of the anti-SLAPP statute—
i.e., that arises from protected speech or petitioning and lacks even minimal merit—is a
SLAPP, subject to being stricken under the statute.’ [Citation.]” (Soukup v. Law Offices
of Herbert Halfif (2006) 39 Cal. 4th 260, 278-279 (Soukup).)
       “Review of an order granting or denying a motion to strike under section 425.16 is
de novo. [Citation.] We consider ‘the pleadings, and supporting and opposing
affidavits . . . upon which the liability or defense is based.’ (§ 425.16, subd. (b)(2).)
However, we neither ‘weigh credibility [nor] compare the weight of the evidence.
Rather, [we] accept as true the evidence favorable to the [cross-complainant] [citation]
and evaluate the [cross-defendant’s] evidence only to determine if it has defeated that
submitted by the [cross-complainant] as a matter of law.’ [Citation.]” (Soukup, supra, 39
Cal.4th at p. 269, fn. 3.)
                                               7
       Here, it is undisputed that Tran’s statements about Margolis were “made in . . . a
public forum . . . .” (§ 425.16, subd. (e)(3).) (See Seelig v. Infinity Broadcasting Corp.
(2002) 97 Cal. App. 4th 798, 807 (Seelig) [public forum requirement satisfied where “[t]he
offending comments arose in the context of an on-air discussion between the talk-radio
cohosts and their on-air producer . . . .”].) The issue is whether Tran’s statements were
made in connection with a “public issue” or “an issue of public interest” (§ 425.16,
subds. (e)(3), (e)(4).)
       The anti-SLAPP statute does not define “public issue” or “an issue of public
interest.” (§ 425.16, subds. (e)(3), (e)(4).) “[I]t is doubtful an all-encompassing
definition could be provided.” (Weinberg, supra, 110 Cal.App.4th at p. 1131.) In Rivero,
the court reviewed a number of cases and concluded that the speech or conduct those
cases addressed could be divided into three non-exclusive and sometimes overlapping
categories. (Rivero, supra, 105 Cal.App.4th at p. 924.) The first category comprised
“statements [that] concerned a person or entity in the public eye.” (Id. at p. 924.) Cases
in this category included Sipple v. Foundation for Nat. Progress (1999) 71 Cal. App. 4th
226 (Sipple), which involved statements about alleged spousal abuse by “a top figure in
national politics” who had devised media strategies for major presidential and
gubernatorial candidates. (Sipple, at p. 238.) Other cases in this category include Gilbert
v. Sykes (2007) 147 Cal. App. 4th 13 (Gilbert) and Seelig. Gilbert involved allegedly
defamatory statements about a “ ‘nationally recognized’ ” plastic surgeon. (Gilbert, at
p. 18.) Seelig involved allegedly defamatory comments about a reality show contestant
who “voluntarily subjected herself to inevitable scrutiny and potential ridicule by the
public and the media” when she agreed to appear on the television show Who Wants to
Marry a Multimillionaire. (Seelig, supra, 97 Cal.App.4th at pp. 807-808.)
       The second category the Rivero court described comprised “conduct that could
directly affect a large number of people beyond the direct participants . . . .” (Rivero,
supra, 105 Cal.App.4th at p. 924.) Cases in this category included Damon v. Ocean Hills
                                              8
Journalism Club (2000) 85 Cal. App. 4th 468 (Damon) and Dowling v. Zimmerman (2001)
85 Cal. App. 4th 1400 (Dowling). Damon involved allegedly defamatory statements made
at board meetings and in the newsletter of a homeowners’ association “concern[ing] the
very manner in which this group of more than 3,000 individuals would be governed . . . .”
(Damon, at p. 479.) Dowling involved alleged defamatory statements in a letter that
advised the governing body of a large condominium complex about one owner’s alleged
campaign of harassment against his tenant, which created nuisance and safety issues that
could adversely affect the other residents of the complex. (Dowling, at pp. 1406-1408,
1419.)
         The third category the Rivero court described comprised statements on “a topic of
widespread, public interest.” (Rivero, supra, 105 Cal.App.4th at p. 924.) The Rivero
court put M.G. v. Time Warner, Inc. (2001) 89 Cal. App. 4th 623 (M.G.) in this category.
(Rivero, at p. 924.) M.G. was an invasion of privacy action that arose out of a media
company’s use of a Little League team photograph to illustrate a Sports Illustrated cover
story and an HBO broadcast on child molestation in youth sports. (M.G., at pp. 626-627.)
The court held that the article and the broadcast were in furtherance of the media
company’s right to free speech in connection with a public issue because the topic of both
“was not whether a particular child was molested but rather the general topic of child
molestation in youth sports, an issue which, like domestic violence, is significant and of
public interest.” (M.G., at p. 629.) Other cases in this category include Gilbert, Sipple,
and Terry v. Davis Community Church (2005) 131 Cal. App. 4th 1534 (Terry). In Gilbert,
it was undisputed that the risks and benefits of plastic surgery were topics of widespread
public interest and discussion. (Gilbert, supra, 147 Cal.App.4th at p. 23.) In Sipple, the
allegedly defamatory statements involved domestic violence, “an extremely important
public issue in our society.” (Sipple, supra, 71 Cal.App.4th at p. 238.) In Terry, the
challenged communications involved “society’s interest in protecting minors from


                                              9
predators, particularly in places such as church programs that are supposed to be safe.”
(Terry, at p. 1547.) This was “clearly” a matter of public interest. (Ibid.)
       The allegedly defamatory statements at issue in Rivero did not fit any of the above
categories. Rivero was a janitorial supervisor at a public university. The university
terminated his employment after three of the employees he supervised accused him of
theft, extortion, and favoritism. (Rivero, supra, 105 Cal.App.4th at p. 916.) The union
reported the termination in several of its publications. Rivero sued the union for libel and
slander, and the union responded with a special motion to strike. (Id. at p. 917.) The trial
court denied the motion. (Ibid.)
       The Court of Appeal affirmed. (Rivero, supra, 105 Cal.App.4th at p. 918.) The
court held that the union’s statements were not made in connection with a public issue or
an issue of public interest. (Id. at p. 924.) The challenged statements concerned the
supervision of a staff of eight custodians by someone who had previously received no
public attention or media coverage. (Id. at p. 924.) The only persons directly involved in
and affected by the situation were Rivero and the eight custodians he supervised. (Ibid.)
The court concluded that “Rivero’s supervision of those eight individuals is hardly a
matter of public interest.” (Ibid.)
       Rivero informs our analysis in this case. Tran’s statements on the radio do not fit
any of the categories the Rivera court identified. Her appeal does not challenge the trial
court’s determination that Margolis was not a person in the public eye. (Rivero, supra,
105 Cal.App.4th at p. 924.) She implicitly concedes that statements about Margolis did
not involve “conduct that could directly affect a large number of people beyond the direct
participants,” namely, herself and Nguyen. (Ibid.) Her argument focuses on the third
category, which involves statements on “a topic of widespread, public interest . . . .”
(Rivero, supra, 105 Cal.App.4th at p. 924.)
       Tran contends that her statements involved a matter of public interest because “an
issue is one of ‘public interest’ within the meaning of the anti-SLAPP statute if it is ‘one
                                              10
in which the public takes an interest.’ [Citation.]” She claims she satisfied this test by
submitting evidence that the program’s cohosts recalled “an outpouring of callers to our
radio program who [were] sympathetic to this woman’s plight and who wanted to help
her.” We reject the argument. The cohosts’ declarations do not advance Tran’s position
because “[a] person cannot turn otherwise private information into a matter of public
interest simply by communicating it to a large number of people.” (Weinberg, supra, 110
Cal.App.4th at p. 1133.) If that were the case, any private dispute mentioned by anyone
on a radio or television program would automatically become a matter of public interest.
(See Rivero, supra, 105 Cal.App.4th at p. 926 [rejecting a similar argument].) As the
Rivero court pointed out, such a result would seriously undercut “the obvious goal of the
Legislature that the public-issue requirement have a limiting effect.” (Rivero, at p. 926.)
       Tran contends that “where an individual’s circumstances exemplify a broader
problem or concern, it is the broader subject matter that constitutes the ‘issue’ for
purposes of the anti-SLAPP analysis, and thus determines whether speech or conduct
implicates a matter of public interest.” She argues that the “overarching topic” of her
comments was “the national foreclosure crisis and its human toll,” both of which are
matters of public interest.
       There are two problems with Tran’s argument. The first is that the record does not
support her assertion that her statements addressed broad public interest issues. The
cohosts of the broadcast declared that Tran “in essence” stated that she “hired an attorney
to help her process a loan modification request with the bank, but . . . the request was
denied and her home was foreclosed.” Tran’s own version of events was that she “said I
had sought the help of an attorney for a loan modification” and that the attorney’s office
“represented that the attorney could help me with the loan modification.” She also told
the radio audience “that even after [the law firm] failed to obtain the loan modification
for us, the law office continued to tell me not to worry and that they can still help me
keep my house. The law office continued to make these promises even though I
                                             11
constantly advised them I had received default and foreclosure notices from the bank and
we were in the process of being evicted. Despite their repeated assurances, we still ended
up with our house being foreclosed.” These statements describe Tran’s and Nguyen’s
private dealings with Margolis, not broad issues of widespread public interest.
       The second problem with Tran’s argument is that the cases she says are “directly
on point” do not advance her position. The speech at issue in Gilbert appeared on a Web
site created by a plastic surgery patient who was unhappy with the results of five facial
surgeries. (Gilbert, supra, 147 Cal.App.4th at p. 19.) Her express purpose was “ ‘to share
my experience’ ” and “to inform and educate because when I originally looked into
cosmetic surgery on the Internet there was very little information from a patient[’]s
perspective . . . .” (Ibid.) The Web site contained advice, information, a contact page for
readers to share their experiences, and the patient’s “ruminations about plastic surgery in
general, not all of it negative.” (Id. at p. 24.)
       The surgeon who claimed the Web site defamed him did not dispute that plastic
surgery is a subject of widespread public interest and discussion. (Gilbert, supra, 147
Cal.App.4th at p. 23.) The court found that the Web site “contributed toward the public
debate about plastic surgery in at least two ways: First, assertions that a prominent and
well-respected plastic surgeon produced ‘nightmare’ results . . . contributes toward public
discussion about the benefits and risks of plastic surgery in general . . . .” (Ibid.) Second,
the Web site was not limited to the patient’s interactions with the surgeon. (Id. at p. 24.)
It was “[c]learly” not limited to attacking him “but contributed to the general debate over
the pros and cons of undergoing cosmetic surgery.” (Ibid.) This case is easily
distinguished because Margolis is not a public figure and Tran’s comments were limited
to attacking him. Tran’s reliance on Gilbert is misplaced.
       Tran’s reliance on Terry is similarly misplaced. The allegedly false statements at
issue in that case were made in an investigative report of a church’s governing body.
(Terry, supra, 131 Cal.App.4th at p. 1539.) The report stated that the plaintiff church
                                               12
youth group leaders had an inappropriate sexual relationship with a minor female church
member. (Id. at p. 1538.) In concluding that the statements involved issues of public
interest, the court noted that “the broad topic of the report and the meetings was the
protection of children in church youth programs.” (Terry, at p. 1548.) Among other
things, the report recommended updating the church’s sexual harassment policy,
clarifying appropriate boundaries for interpersonal conduct, and involving members of
the youth group and their parents in the selection of new youth leaders. (Id. at pp. 1547-
1548.) The report was not limited to attacking the youth group leaders. By contrast,
Tran’s statements were limited to attacking Margolis. Terry is inapposite.
       Tran argues that her statements involved issues of public interest because Margolis
was publicly disciplined by the State Bar for failing to timely refund Nguyen’s $3,000
retainer and for mishandling an unrelated client’s bankruptcy matter. We disagree. Tran
made her comments in August 2009. Margolis was disciplined by the State Bar in
December 2011. The State Bar’s action did not retroactively transform the comments
Tran made more than two years before into an issue of widespread public interest.
       Tran argues that her statements served a consumer protection purpose and thus
concerned matters of public interest. We disagree. Nothing in Tran’s or anyone else’s
account of her comments suggests that she intended to advise or warn others of
Margolis’s alleged incompetence. (Compare Gilbert, supra, 147 Cal.App.4th at p. 19
[Web site creator’s express purpose was “to share my experience” and “to inform and
educate . . . .”].) We agree with the trial court that it is “difficult to conceive of Tran’s
statement on the radio as an attempt to protect or alert the public or otherwise contribute
to a public debate; it seems she simply was commenting on the details of a private dispute
and trying to publicly cast Margolis in a bad light.”
       We conclude that the trial court did not err in denying Tran’s special motion to
strike Margolis’s cross-complaint on the ground that her statements did not satisfy the
“public issue” or “issue of public interest” criteria of section 425.16, subdivisions (e)(3)
                                               13
or (e)(4). Our conclusion makes it unnecessary for us to address whether Margolis
demonstrated a probability of prevailing on his cross-complaint. (Dyer v. Childress
(2007) 147 Cal. App. 4th 1273, 1284.)


                                    III. Disposition
      The order is affirmed.




                                         ___________________________
                                         Mihara, J.



WE CONCUR:




_____________________________
Elia, Acting P. J.




_____________________________
Grover, J.




                                           14